In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Queens County (Flug, J.), dated January 27, 2003, which denied their motion for summary judgment on the issue of liability on the causes of action pursuant to Labor Law § 240 (1) with leave to renew after the completion of discovery.
Ordered that the order is affirmed, with costs.
The determination of the Supreme Court to deny the plaintiffs’ motion for summary judgment with leave to renew after the completion of discovery was a provident exercise of its discretion (see Destin v New York City Tr. Auth., 303 AD2d 713 [2003]; Rajan v Insler, 300 AD2d 463 [2002]). Further, we note that the “LIRR Engineer Department’s Bridge Reference Manual” abstract which the plaintiffs submitted as proof that the defendant owned the site of the accident was not evidence in admissible form as a business record (see CPLR 4518 [a]; Matter of Gregory M., 184 AD2d 252, 254 [1992], affd 82 NY2d 588 [1993]). Ritter, J.P., H. Miller, Goldstein and Mastro, JJ., concur.